      Case 8:19-cv-00919-MAD-CFH Document 39 Filed 12/15/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF NEW YORK

CHARLES KELLY, on behalf of himself
and all others similarly situated,                    Case No. 8:19-CV-0919 (MAD/CFH)
                              Plaintiff,
        v.
                                                      PLAINTIFF’S MOTION TO AMEND
COMMUNITY BANK, N.A                                   COMPLAIN IN RESPONSE TO
                  Defendant.                          DEFENDANT’S MOTION TO
                                                      DISMISS


       Pursuant to Fed. R. Civ. P. 15(a)(2) and L.R. 7.1(a)(4), Plaintiff hereby moves the Court to

allow him to amend the Complaint in this action, and in support thereof states as follows

       Plaintiff seeks leave to amend the complaint for the first time, prior to Defendant’s

Answer, to make several important changes to his Complaint. First, as urged by the Court during

the pre-motion conference, Plaintiff has considered certain informal discovery regarding

Defendant’s contention that Plaintiff lacks “standing” with respect to one alleged theory of

liability. While the information provided is not dispositive and would ultimately require further

discovery, Plaintiff’s proposed Amended Complaint removes Plaintiff’s claim regarding the

theory of liability that Defendant challenged on the basis of standing. This approach is judicially

efficient, and will spare the Court from having to consider briefing, and render a decision on,

Defendant’s Rule 12(b)(1) motion.

       An additional change in the proposed Amended Complaint is the addition of a new Plaintiff

who will pursue the same theory of liability on behalf of putative classes. The last additional

change is to add an theory of recovery on behalf of a third Plaintiff.

       This proposed Amended Complaint is filed as a response to, and renders moot, Defendant’s

current Motion to Dismiss. (Dkt. 35).




                                                 1
      Case 8:19-cv-00919-MAD-CFH Document 39 Filed 12/15/19 Page 2 of 4




       Plaintiff is also modifying its causes of action in the original complaint as a response to the

currently pending Motion to Dismiss. (Dkt. 35.)

       Plaintiff proffers that given that there is a cause of action that was not raised in the original

and operative complaint, and additional plaintiffs who seek to bring claims, these claims must now

be raised in the interest of justice. The court “should freely give leave when justice so requires.”

Bader v. Special Metals Corp., 985 F. Supp. 2d 291, 303 (N.D.N.Y. 2013).

       This is the first request to amend a pleading, that Plaintiff has sought in this action, and the

request is made in good faith. Defendant will not be prejudiced in any way by the filing of

Amended Complaint, as the case is still in the Motion to Dismiss stage. Compare Walton v.

Waldron, 886 F. Supp. 981, 983-84 (N.D.N.Y. 1995).

       While normally, a first attempt to amend the complaint while a motion to dismiss was

pending would be as of right under Rule 15, here, Plaintiff is operating under the briefing schedule

it had agreed to with Defendant. Technically, more than 21 days has passed since the Motion to

Dismiss was filed, thereby occasioning this Letter Motion. Plaintiff attempted to gain Defendant’s

consent to file a stipulated motion, but Defendant refused.

       A redline showing the Amended Complaint compared to the original complaint is attached

as Exhibit “A.”

       WHEREFORE, Plaintiff requests the following relief:

       1. The Amended Complaint attached hereto is accepted as the operative Pleading, and

           Plaintiff is granted 7 days to file the Amended Complaint with the Court;




                                                  2
      Case 8:19-cv-00919-MAD-CFH Document 39 Filed 12/15/19 Page 3 of 4




       2. Defendant’s Motion to Dismiss the original complaint (Dkt. 35) is denied without

           prejudice, with leave to file a motion to dismiss in response to the Amended

           Complaint.


Dated: December 15, 2019                      Respectfully submitted,

                                              By: Jonathan M. Streisfeld
                                              Jeffrey Ostrow (pro hac vice)
                                              Jonathan M. Streisfeld (pro hac vice)
                                              KOPELOWITZ OSTROW
                                              FERGUSON WEISELBERG GILBERT
                                              One West Las Olas Blvd., Suite 500
                                              Fort Lauderdale, Florida 33301
                                              Telephone: 954-525-4100
                                              ostrow@kolawyers.com
                                              streisfeld@kolawyers.com


                                              James R. Peluso, Esq. (105634)
                                              DREYER BOYAJIAN LLP
                                              75 Columbia Street
                                              Albany, New York 12210
                                              Telephone: (518) 463-7784
                                              jpeluso@dbls.com

                                              Jeffrey D. Kaliel (pro hac vice)
                                              Sophia G. Gold (pro hac vice)
                                              KALIEL PLLC
                                              1875 Connecticut Ave. NW 10th Floor
                                              Washington, D.C. 20009
                                              Telephone: (202) 350-4783
                                              jkaliel@kalielpllc.com
                                              sgold@kalielplllc.com


                                              Counsel for Plaintiff and the Proposed Classes


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 15, 2019, the foregoing document was served

via electronic service on all counsel of record.



                                                   3
Case 8:19-cv-00919-MAD-CFH Document 39 Filed 12/15/19 Page 4 of 4




                                    Respectfully Submitted,
                                    /s/ Jonathan M. Streisfeld




                                4
